Citation Nr: 0627891	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for right pterygium 
for purposes of accrued benefits. 

2.  Entitlement to a compensable rating for inactive 
pulmonary tuberculosis for purposes of accrued benefits.

3.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities for purposes of 
accrued benefits.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities, for 
purposes of accrued benefits.

5.  Entitlement to service connection for anemia for purposes 
of accrued benefits.

6.  Entitlement to service connection for arthritis of the 
bilateral knees for purposes of accrued benefits.

7.  Entitlement to service connection claim for diabetes 
mellitus, to include as secondary to service-connected 
disabilities, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
March 1955.  He died in August 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to accrued benefits.  
The claims file subsequently was transferred to the RO in 
Manila, the Republic of the Philippines.  

In March 2005, the Board found that the appellant's claim for 
accrued benefits was valid and remanded this case to the RO 
for adjudication of the veteran's pending claims.  In a 
December 2005 Supplemental Statement of the Case, for 
purposes of accrued benefits, the RO denied entitlement to a 
compensable rating for pterygium, a compensable rating for 
pulmonary tuberculosis, entitlement to a 10 percent rating 
for multiple noncompensable service-connected disabilities, 
service connection for hypertension, to include as secondary 
to service-connected disabilities, service connection for 
anemia, service connection for bilateral arthritis, and 
service connection for diabetes mellitus, to include as 
secondary to service-connected disabilities.  As the 
requested development in the remand has been accomplished, 
this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's right pterygium was not manifested by any 
loss of vision. 

2.  The veteran's inactive pulmonary tuberculosis was not 
manifested by moderately advanced lesions; and there are no 
findings of far advanced lesions at the time of active 
disease.

3.  The veteran's service-connected right pterygium and 
inactive pulmonary tuberculosis did not clearly interfere 
with normal employability.

4.  The veteran's hypertension was not diagnosed within one 
year of discharge from service, or for many years thereafter; 
and none of the medical evidence of record relates his 
hypertension to service or his service-connected 
disabilities.

5.  The veteran's anemia was not diagnosed within one year of 
discharge from service, or for many years thereafter; and 
none of the medical evidence of record relates his anemia to 
service.

6.  The veteran's arthritis of the bilateral knees was not 
diagnosed within one year of discharge from service, or for 
many years thereafter; and none of the medical evidence of 
record relates his bilateral knee arthritis to service.

7.  The veteran's diabetes mellitus, to include as secondary 
to service-connected disabilities was not incurred during 
service and none of the medical evidence of record relates 
his diabetes to his service or his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right pterygium 
for purposes of accrued benefits were not met. 38 U.S.C.A. 
§§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.321(b), 3.1000, 
4.1, 4.3, 4.7, 4.75, 4.84A, Diagnostic Code 6034 (2005).

2.  The criteria for a compensable rating for inactive 
pulmonary tuberculosis for purposes of accrued benefits were 
not met. 38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 
3.321(b), 3.1000, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6701-
6724 (2005).

3.  The criteria for entitlement to a 10 percent rating for 
multiple noncompensable service-connected disabilities for 
purposes of accrued benefits were not met.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. §§ 3.324, 3.1000.

4.  The criteria for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disabilities, for purposes of accrued benefits were not met. 
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a), 3.1000 (2005).

5.  The criteria for entitlement to service connection for 
anemia for purposes of accrued benefits were not met. 38 
U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2005).

6.  The criteria for entitlement to service connection for 
arthritis of the bilateral knees for purposes of accrued 
benefits were not met. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2005).

7.  The criteria for entitlement to service connection for 
diabetes mellitus, to include as secondary to service-
connected disabilities were not met.   38 U.S.C.A. §§ 1110, 
1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the various pending claims 
for purposes of accrued benefits, and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a March 2005 VA letter.  Specifically, the 
RO notified the appellant that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the appellant of her responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The RO also 
requested the appellant to send VA any other evidence in her 
possession, or advise VA so that VA could help by getting 
that evidence.  The March 2005 letter did not notify the 
appellant of the regulations for secondary service connection 
claims or for reopening claims based on new and material 
evidence, which are associated with the pending claims.  
Additionally, during the pendency of this appeal, the CAVC 
further redefined the requirements of the VCAA to include 
notice that a disability rating and an effective date for 
award of benefits would be assigned if service connection was 
granted; and the March 2005 letter did not include the 
additional notice requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

However, because the appellant's claims are for the purpose 
of accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the veteran's 
death, other than VA records that were constructively of 
record at the time of death.  See 38 C.F.R. § 3.1000(a) 
(2005); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, even if VA was to provide the appellant with the 
requisite letter and allow her the opportunity to submit 
additional medical evidence, no possible benefit could ensue, 
as any additional medical evidence submitted could not be 
considered.  

Also, while the notice provided to the appellant in March 
2005 was not given prior to the first AOJ adjudication of the 
claim in March 2003, as required by 38 U.S.C.A. § 5103(a), 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, to the 
extent possible for an accrued benefits claim, VA's duty to 
notify the appellant has been satisfied.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, a private 1955 hospital record, and VA medical 
records dated from 1990 to 2002.  The Board finds that there 
are no additional medical treatment records necessary to 
proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, prior to the veteran's death, VA provided VA medical 
examinations in April 2002, and the examiners rendered 
considered medical opinions regarding some the pertinent 
issues in this matter.  Any additional medical opinions would 
not benefit the claim, because, as previously discussed, any 
medical evidence received after the veteran's death could not 
be considered.  See 38 C.F.R. § 3.1000(a); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Upon a review of the claims folder, the Board finds that the 
appellant and her representative were notified of the 
evidence and information necessary to substantiate the 
pending claims, to the extent possible for purposes of 
accrued benefits; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the appellant in developing the facts 
pertinent to the pending issues, for purposes of accrued 
benefits, is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death. 38 U.S.C.A. § 5121, 5101(a) (West 2002); 38 
C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998). Generally, only evidence contained in the claims 
file at the time of the veteran's death will be considered 
when reviewing a claim for accrued benefits. This includes 
service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date. Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993). See also VAOPGCPREC 6-93 and 12-94 and Conary 
v. Derwinski, 3 Vet. App. 109 (1992).

Prior to his death, the veteran filed claims in June 1999 for 
increased ratings for impaired vision and inactive pulmonary 
tuberculosis, and service connection for hypertension, to 
include as secondary to service-connected disabilities.  He 
also filed a claim to reopen service connection for diabetes 
mellitus, to include as secondary to service-connected 
disabilities.  In February 2001, he filed service connection 
claims for arthritis in both knees and anemia.  

The RO denied these claims, as well as entitlement to 
multiple noncompensable service-connected disabilities in 
July 2002.  However, notice of the July 2002 rating decision 
was returned as undeliverable.  Therefore, these claims were 
still pending at the time of the veteran's death in August 
2002 and will be decided for purposes of accrued benefits.  
See 38 C.F.R. § 3.160 (c) and (d).

I.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Right pterygium

At the time of the veteran's death he was service connected 
for right pterygium.  He originally was granted service 
connection for this disability in June 1955 and was assigned 
a noncompensable rating effective April 1, 1955.  This rating 
was confirmed in September 1980.  

The veteran filed an increased rating claim for right 
pterygium in June 1999.

The veteran's right pterygium was rated under 38 C.F.R. 
§ 4.84A, Diagnostic Code (DC) 6034.  Under DC 6034, pterygium 
is rated for loss of vision, if any.  Generally, rating of 
vision is based on the best distant vision attainable with 
correction by glasses.  See 38 C.F.R. § 4.75.  In this case, 
only the veteran's right eye was service-connected and 
medical evidence did not show blindness in the nonservice-
connected left eye; so the visual acuity in the nonservice-
connected eye was considered normal (20/40 or better).  38 
U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383; Villano v. Brown, 
10 Vet. App. 248, 250 (1997).    

An April 2002 VA examination report showed the best corrected 
distance visual acuity was 20/60 +2 in the right eye; and 
best corrected near visual acuity was 20/70 in the right eye.  
The diagnoses included mild, nonproliferative diabetic 
retinopathy in both eyes; pinguecula both eyes; glaucoma both 
eyes; and cataracts both eyes.  The examiner noted that the 
veteran's glaucoma and cataracts and any current decrease in 
visual acuity were more likely than not unrelated to the 
veteran's pterygium.  Additional eye examinations in April 
2002 and May 2002 did not show any visual acuity problems 
related to pterygium.

Based on these findings a compensable rating was not 
warranted for the veteran's right pterygium.  Specifically, 
there was no evidence of any loss of vision related to the 
pterygium. 

An extra-schedular rating under 38 C.F.R. § 3.321(b) also was 
not warranted, as there was no evidence of marked 
interference with employment, or frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's right 
pterygium more closely resembled the criteria for a 
noncompensable rating under DC 6034.  See 38 C.F.R. § 4.7.  
The Board has considered the benefit-of-the-doubt doctrine; 
however, as the evidence is not equally balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Inactive pulmonary tuberculosis

The RO originally granted service connection for minimal 
active pulmonary tuberculosis in June 1955, assigning a 100 
percent rating effective April 1, 1955.  In May 1956, minimal 
inactive pulmonary tuberculosis was assigned a reduced rating 
of 50 percent from March 20, 1958, 30 percent from March 20, 
1962, and a noncompensable rating from March 20, 1967.  The 
noncompensable rating was confirmed in September 1980 and 
July 1990.

The veteran filed an increased rating claim for inactive 
pulmonary tuberculosis in June 1999.

Ratings for pulmonary tuberculosis entitled on August 19, 
1968 are found at 38 C.F.R. § 4.97, Diagnostic Codes (DC's) 
6701 to 6724.  Active tuberculosis is rated as 100 percent 
disabling under DC's 6701 to 6704.  Inactive tuberculosis is 
rated under DC's 6721 to 6724.  The veteran's inactive 
pulmonary tuberculosis was rated under DC 6723 for chronic 
minimal inactive pulmonary tuberculosis.  

Under DC 6724, chronic inactive pulmonary tuberculosis, 
advancement unspecified, is evaluated under the General 
Rating Formula for Inactive Tuberculosis:  A 100 percent 
rating is assigned for two years after date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently.  A 50 percent 
rating is assigned thereafter for four years, or in any 
event, to six years after date of inactivity.  A 30 percent 
rating is assigned thereafter for five years, or to eleven 
years after date of inactivity; or following far advance 
lesions diagnosed at any time while the disease process was 
active, minimum.  A 20 percent rating is assigned following 
moderately advanced lesions, provided there was continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  Otherwise, a noncompensable rating is assigned.

An April 2002 VA examination report shows a diagnosis of 
pulmonary tuberculosis, inactive, treated.  The veteran was 
unable to perform a pulmonary function test due to fatigue 
and weakness.  The chest x-ray impression showed a solitary 
nodule, 4.4 cm, in the superior segment of the right lower 
lobe; suspect emphysema; blunted right costophrenic sulci, 
which might represent scarring, versus small right pleural 
effusion; and suspect minimal parenchymal scarring and 
possible old calcification, compatible with known history of 
tuberculosis.  There was no cardiomegaly or pulmonary 
vascular congestion.  

An April 2002 VA computed tomography (CT) of the thorax 
showed an impression of dominant mass in the superior segment 
of the right lower lobe, measuring 4 cm in diameter and most 
likely representing a bronchogenic carcinoma; additional 
nodule in the lingual measuring 1.8 cm in diameter, which 
could represent either a second primary or metastases; and 
ground-glass opacification and tree-in-bud, as well as 
centrilobular nodules seen in the lingual, which could 
represent a superimposed bronchopneumonia with infectious 
bronchioloiti.  An incidental note was made of subtle scar-
like changes at both lung apices just above the right 
hemidiaphragm.

A May 2002 VA imaging report shows that a large mass seen on 
CT scan in the superior segment of the right lower lobe 
demonstrated intense fluorine-18-labeled deoxyglucose uptake.  
The small mass in the left lung with associated infectious or 
inflammatory changes on the CT scan demonstrated minimal 
increased in activity over background lung parenchyma.  The 
impression was intense uptake in right lung mass, consistent 
with neoplasm; minimally increased activity in left lung, 
atypical of tumor, suggestive of infectious or inflammatory 
etiology; and no findings to suggest abnormal lymph node 
uptake or metastatic disease.

Based on these findings, a compensable rating for pulmonary 
tuberculosis was not warranted.  Specifically, the April 2002 
VA examination report shows the veteran's pulmonary 
tuberculosis was inactive and treated.  While x-ray and CT 
scan examination revealed subtle scar-like changes at both 
lung apices and suspect minimal parenchymal scarring, these 
findings do not amount to moderately advanced lesions.  Also, 
other lung disorders, including suspect emphysema, 
bronchopneumonia with infectious bronchioloiti, and 
bronchogenic carcinoma were not found to be related to 
inactive tuberculosis.  

Additionally, a private June 1955 hospital record shows at 
the time of active disease, the veteran did not have any far 
advanced lesions.  He was treated for minimal active 
pulmonary tuberculosis in 1954 with symptoms of intermittent 
chest pain, weight loss, occasional night sweats, and 
hemoptysis; and by 1955, his pulmonary tuberculosis was 
considered to be inactive, with x-ray findings of minimal 
residual disease in both upper lobes.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also was 
not warranted, as there was no evidence of marked 
interference with employment, or frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
inactive pulmonary tuberculosis more closely resembled the 
criteria for a noncompensable rating under DC 6723.  See 
38 C.F.R. § 4.7.  The Board has considered the benefit-of-
the-doubt doctrine; however, as the evidence is not equally 
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Ten percent rating for multiple noncompensable service-
connected disabilities

The veteran was rated for two service-connected disabilities 
at a noncompensable rating.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324 (2005).

The evidence of record does not demonstrate that the 
veteran's service-connected right pterygium and inactive 
pulmonary tuberculosis clearly interfered with his normal 
employability.  The veteran indicated on an April 1990 VA 
medical record that he was forced to retire as a farm worker 
due to tuberculosis; but there is no supporting documentation 
of this.  A September 1993 rating decision notes that the 
veteran last worked in 1985 as a farm worker; although an 
August 1993 VA examination report indicates he last worked in 
1991.  The veteran was granted disability pension for 
nonservice-connected disabilities in September 1993, 
including bilateral cataracts, diabetes mellitus, 
hypertension, and degenerative arthritis; however, none of 
his service-connected disabilities were shown to affect 
employability.

For this reason, entitlement to a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 was not warranted.

III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension 

The veteran filed a service connection claim for 
hypertension, to include as secondary to his service-
connected disabilities in June 1999.

Initially, the record shows a post-service diagnosis of 
hypertension.  An August 1993 VA examination report shows a 
diagnosis of hypertension and notes that it was first 
diagnosed three months prior to the examination.  The veteran 
continued to receive treatment up until 2002.  

The next issue is whether there is medical evidence of any 
in-service incurrence of hypertension.

The service medical records are negative.  The highest blood 
pressure reading, reported at entry into service, shows 
diastolic blood pressure of 70 and systolic blood pressure of 
128.  VA regulations define hypertension as diastolic blood 
pressure of predominantly 90 mm or greater or systolic blood 
pressure of predominantly 160 mm or greater with diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 Note (1).

Based on these findings, the preponderance of the evidence is 
against the claim.  The first diagnosis of hypertension was 
in 1993, which is 38 years after service; so service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Service connection also is not 
warranted on a direct basis, as there is no medical evidence 
of any in-service incurrence or relationship between 
hypertension and service.

Additionally, none of the medical evidence relates the 
veteran's hypertension to any of his service-connected 
disabilities.  There is no medical evidence that right 
pterygium was the proximate cause of hypertension.  An April 
2002 VA examiner also found that it was more likely than not 
that hypertension was not related to pulmonary tuberculosis.

Although it is contended that the veteran's hypertension was 
related to service and/or his service-connected disabilities, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the lay 
assertions, they do not outweigh the medical evidence of 
record, which does not show any relationship between 
hypertension and service and/or the service-connected 
disabilities. 

In sum, service connection for hypertension, to include as 
secondary to service-connected disabilities is denied for 
purposes of accrued benefits.  In making this decision, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Anemia

The veteran filed a service connection claim for anemia in 
February 2001.

Initially, the record shows a post-service diagnosis of 
anemia in August 1997.  Additional VA medical records show 
treatment up until 2001.

Upon review, however, there is no medical evidence of any in-
service incurrence of anemia.  The service medical records 
are negative.

The first finding of anemia after service is in 1997, which 
is 42 years after service; so service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Additionally, service connection is not warranted on a direct 
incurrence basis, as none of the medical evidence of record 
relates the veteran's anemia to service.  August 1997 VA 
medical records note that the etiology of the veteran's 
anemia was unknown.  A January 2000 VA medical record shows 
anemia was responding to iron but that the source of iron 
loss was unclear.  A September 2000 VA medical record shows a 
past medical history of anemia secondary to ulcer bleed; but 
an October 2000 VA medical record notes that the anemia had 
an unclear etiology and apparently was not due to 
gastrointestinal bleeding.  In April 2002, a VA examination 
report shows a diagnosis of anemia, secondary to chronic 
renal disease.

In sum, the preponderance of the evidence is against the 
claim.  Although it is contended that the veteran's anemia 
was related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the lay assertions, they do not outweigh the 
medical evidence of record, which does not show any 
relationship between anemia and service. 

Accordingly, service connection for anemia for purposes of 
accrued benefits is denied.  In making this decision, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral knee arthritis

The veteran filed a service connection claim for bilateral 
knee arthritis in February 2001.

Initially, the record shows a post-service diagnosis of 
arthritis of the bilateral knees.  An August 1993 VA x-ray 
examination report shows impressions of degenerative changes 
in the right knee and minimal joint space narrowing in the 
left knee.  The veteran stated that he believed his knee 
joints started to bother him in 1986.  An August 1997 VA 
medical record shows a finding of degenerative joint disease 
of the left knee.

Upon review, however, there is no medical evidence of any in-
service incurrence of bilateral knee arthritis.  The service 
medical records are negative for any findings or complaints 
related to the knees.

The first finding of arthritis of the bilateral knees after 
service was in 1993, which is 38 years after service; so 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection is not warranted on a direct 
incurrence basis, as none of the medical evidence of record 
relates the veteran's bilateral knee arthritis to service.  

In sum, the preponderance of the evidence is against the 
claim.  Although it is contended that the veteran's bilateral 
knee arthritis is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the lay assertions, they do not outweigh the 
medical evidence of record, which does not show any 
relationship between arthritis of the bilateral knees and 
service. 

Accordingly, service connection for bilateral knee arthritis 
for the purposes of accrued benefits is not warranted.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Diabetes Mellitus

The service medical records were negative for treatment for 
diabetes.    

A March 1990 VA medical record noted a past medical history 
of diabetes mellitus for five years and indicated a family 
history.  An examining physician found that most likely the 
veteran developed an infection in the Philippines, apparently 
an upper respiratory infection, which along with diet changes 
started the cascade of events leading toward his presentation 
of diabetes mellitus type II.  Another March 1990 VA medical 
record showed an impression of loss of diabetic control 
probably secondary to upper respiratory infection.  
Additional findings included pneumonia, hyperglycemia, 
bronchitis, and solitary pulmonary nodule, which was found to 
be benign.  A June 1990 VA medical record noted that the left 
nodule did not look like tuberculosis.

VA medical records dated from 1992 to 2002, which showed 
continued treatment for diabetes mellitus.  The medical 
evidence does not indicate any relationship between diabetes 
mellitus and service, or the veteran's service-connected 
disabilities.  In fact, the April 2002 VA examiner found that 
diabetes mellitus was not related to service-connected 
pulmonary tuberculosis.  

Although it is contended that his diabetes was related to the 
veteran's service and/or his service-connected disabilities, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the lay 
assertions, they do not outweigh the medical evidence of 
record, which does not show any relationship between diabetes 
and service and/or the service-connected disabilities. 

In sum, service connection for diabetes, to include as 
secondary to service-connected disabilities is denied for 
purposes of accrued benefits.  In making this decision, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for right pterygium for 
purposes of accrued benefits is denied. 

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis for purposes of accrued benefits is denied.

Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities for purposes of 
accrued benefits is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities, for 
purposes of accrued benefits is denied.

Entitlement to service connection for anemia for purposes of 
accrued benefits is denied.

Entitlement to service connection for arthritis of the 
bilateral knees for purposes of accrued benefits is denied.

New and material evidence has not been submitted to reopen 
entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected disabilities, for 
purposes of accrued benefits; and the claim remains closed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


